                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NURBU LAMA, et al.,                               Case No. 19-cv-07218-JSC
                                                        Plaintiffs,
                                   8
                                                                                           ORDER TO PLAINTIFFS TO SHOW
                                                 v.                                        CAUSE WHY THIS ACTION SHOULD
                                   9
                                                                                           NOT BE DISMISSED PURSUANT TO
                                  10     NEW CENTURY FOUNDATION, et al.,                   FEDERAL RULE OF CIVIL
                                                                                           PROCEDURE 41
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiffs Nurbu Lama, Namygyal Dhondup and Zambala Inc. initiated this action in the
                                  14
                                       Southern District of New York in March 2019. (Dkt. No. 1.) Lama and Dhondup allege they
                                  15
                                       have been persecuted by defendant New Century Foundation. (Id. at 19.) Zambala is a Taiwanese
                                  16
                                       company that “trades in commodities that serve the needs of the spiritual communities and public
                                  17
                                       at large.” (Id.) Plaintiffs name a variety of defendants, including the New Century Foundation,
                                  18
                                       various lawyers, Facebook and Go Daddy. The Southern District of New York described the
                                  19
                                       factual allegations of the complaint as follows:
                                  20
                                                              Plaintiff Nurbu describes himself as a Tibetan Buddhist guru
                                  21                  or “lama.” (Affidavit of Lama Nurbu, sworn to Feb. 9, 2019 (“Nurbu
                                                      Aff.”) (Dkt. 1), at 54.) At some point, Nurbu moved to California
                                  22                  from India, where he had previously lived and taught at a monastery.
                                                      (See Compl., at 19, 24.) After he relocated to this country, the first
                                  23                  defendant with whom Nurbu came into contact was Chen, who “held
                                                      herself out as a lawyer” at a time when Nurbu needed legal assistance
                                  24                  related to his immigration status. (Id., at 24.) Chen introduced Nurbu
                                                      to defendant Miao, who Nurbu alleges is the leader and founder of the
                                  25                  defendant organization NCF. (Id., at 4, 20.) The Complaint essentially
                                                      alleges that NCF is a criminal enterprise and that defendants Wang,
                                  26                  Hong, and Chen, in addition to Miao, are all among its officers,
                                                      employees, or associates. (See id., at 20-21.) Additionally, Plaintiffs
                                  27                  allege that the Attorney Defendants acted on behalf of, or for the
                                                      benefit of, the NCF Defendants to “further the conspiracy” in which
                                  28                  the NCF Defendants were engaged. (See id., at 21-22.)
                                   1                           The alleged nature of this conspiracy is multifaceted.
                                                      Plaintiffs allege that Nurbu was misled into joining NCF, thinking
                                   2                  that it was a legitimate spiritual organization (id., at 24; see also id.,
                                                      at 23 (stating that Nurbu initially joined NCF “in the belief that [its]
                                   3                  leader[, Miao,] was a Divine incarnation as she claimed”)), but was
                                                      then detained by the organization as a virtual prisoner for an
                                   4                  unspecified period (see id., at 24; Nurbu Aff., at 58, 60), sexually
                                                      assaulted by Miao on one or more occasions (see Nurbu Aff., at 57),
                                   5                  and forced to teach workshops on behalf of NCF without fair
                                                      compensation (see id., at 59; see also id., at 64 (stating that $185 of
                                   6                  Nurbu’s meager $300 monthly stipend was paid to NCF in rent)).
                                                      Plaintiffs claim that Nurbu did not have freedom of movement during
                                   7                  this period, stating that “[h]e [was] driven and taken to each of the
                                                      teachings and workshops by the [NCF] Defendants” (Compl., at 25),
                                   8                  that the NCF Defendants took possession of his passport when he was
                                                      first inducted into their organization (id., at 24), and that he was not
                                   9                  “permitted to leave the organization” and was instead “bound in
                                                      lifelong servitude” (id., at 27). Plaintiffs also allege that the individual
                                  10                  NCF Defendants exploited Nurbu’s status as a respected religious
                                                      figure by publishing books and CDs in his name for their own profit.
                                  11                  (Id., at 25-26.)
                                  12                          After Nurbu had allegedly escaped the NCF Defendants’
Northern District of California
 United States District Court




                                                      imprisonment in October 2011 (see Nurbu Aff., at 65), Plaintiffs
                                  13                  claim that the NCF Defendants sought to punish him (see Compl., at
                                                      27) by filing two sexual-assault lawsuits against him in 2013 and
                                  14                  2015, one or both of which appear to have been decided adversely to
                                                      Nurbu (see Nurbu Aff., at 66, 71; see also id., at 73 (describing
                                  15                  Nurbu’s uncertainty about the status of the 2015 case)). The NCF
                                                      Defendants also allegedly engaged in a defamatory media campaign,
                                  16                  using the digital platforms hosted by defendants GoDaddy and
                                                      Facebook, in an effort to destroy Nurbu’s image “globally [and]
                                  17                  especially in China.” (Nurbu Aff., at 69; Compl., at 22). The
                                                      allegations with respect to plaintiffs Dhonup and Zambala are sparse
                                  18                  and somewhat difficult to decipher. Broadly, Plaintiffs allege that
                                                      Dhonup ran the company Zambala, which sold books and possibly
                                  19                  other items at stores in the United States. (Affidavit of Namygyal
                                                      Dhonup, sworn to Feb. 9, 2019 (“Dhonup Aff.”) (Dkt. 1), at 83.)
                                  20                  Dhonup met Miao briefly in 2008 (id.), but no other interactions
                                                      between the two are alleged until 2013, when Miao and unspecified
                                  21                  associates engaged in a campaign to sully Dhonup’s image and
                                                      ultimately force Zambala into bankruptcy (id., at 84-85).
                                  22

                                  23
                                       (Dkt. No. 52 at 3-5.)
                                  24
                                              By order filed August 14, 2019, the Southern District of New York ordered Plaintiffs to
                                  25
                                       address several issues (“the August 14, 2019 Order”). First, unrepresented plaintiff Namygyal
                                  26
                                       Dhondup had not provided the court with his contact information. Second, unrepresented
                                  27
                                       corporate plaintiff Zambala Inc. could not prosecute the action unless an attorney enters an
                                  28
                                                                                           2
                                   1   appearance on Zambala’s behalf. Third, an attorney by the name of Kiran Meettook was making

                                   2   unauthorized submissions on behalf of the plaintiffs even though he had not made an appearance

                                   3   on their behalf. (Dkt. No. 45.) The court directed the plaintiffs to address these issues if they

                                   4   wished to proceed with the action. The same day attorney Meettook purported to file an

                                   5   interlocutory appeal of the court’s order. (Dkt. No. 46.)

                                   6          A magistrate judge for the Southern District of New York subsequently issued a Report

                                   7   and Recommendation that the action be transferred to this District on the grounds that venue is not

                                   8   proper in the Southern District of New York (Dkt. No. 52), which was adopted by the assigned

                                   9   district court judge and the case transferred. (Dkt. Nos. 54, 55.)

                                  10          Since the transfer, the plaintiffs have not cured any of the defects noted in the August 14,

                                  11   2019 Order. Specifically, unrepresented plaintiff Namygyal Dhondup has not provided the federal

                                  12   court with any contact information and no attorney has made an appearance on Dhondup’s behalf.
Northern District of California
 United States District Court




                                  13   No attorney has made an appearance on corporate plaintiff Zambala’s behalf. And attorney

                                  14   Meettook has not made an appearance on any plaintiffs behalf; indeed, attorney Meettook cannot

                                  15   do so without first being admitted pro hac vice. See N.D. Cal. Civ. L.R. 11; see also In re Bundy,

                                  16   840 F.3d 1034, 1041–42 (9th Cir. 2016) (“Importantly, ‘[t]here is no right of federal origin that

                                  17   permits [out-of-state] lawyers to appear in state courts without meeting that State’s bar admission

                                  18   requirements.’” (quoting Leis v. Flynt, 439 U.S. 438, 443 (1979) (per curiam)), subsequent

                                  19   mandamus proceeding, 852 F.3d 945 (9th Cir. 2017)). Meettook’s repeated unilateral efforts to be

                                  20   added as a party plaintiff are not sufficient to give attorney Meettook the right to appear in this

                                  21   action (Dkt. Nos. 48, 49, 50, 51), as only the current plaintiffs can amend the complaint and then

                                  22   only in accordance with Federal Rule of Civil Procedure 15.

                                  23          Finally, no plaintiff appeared for the initial case management conference scheduled for

                                  24   January 30, 2020, even though unrepresented defendant Chen personally appeared. (Dkt. No. 60)

                                  25   Instead, on January 30, 2020, attorney Meettook filed an incomprehensible submission entitled

                                  26   “Matter Subject to Federal Jurisdiction Before the Supreme Court of New York

                                  27   1905/2020/Affidavit of Counsel Meettook.” (Dkt. No. 58.)

                                  28          Accordingly, Plaintiffs are ordered to show cause why this action should not be dismissed
                                                                                          3
                                   1   pursuant to Federal Rule of Civil Procedure 41 for a failure to prosecute. In particular, Plaintiffs

                                   2   shall file a written submission on or before February 18, 2020 that explains why the action should

                                   3   not be dismissed for their failure to correct the deficiencies noted by the Southern District of New

                                   4   York court in the August 19, 2020 order and their failure to appear at the January 30, 2020 initial

                                   5   case management conference in this Court. Plaintiffs are warned that their failure to comply with

                                   6   this Order and/or to adequately explain their conduct in this action may lead this Court to issue a

                                   7   Report and Recommendation that the action be dismissed with prejudice for a failure to prosecute.

                                   8   See Fed. R. Civ. P. 41.

                                   9            Attorney Meettook is ordered not to file any more submissions in this action (except for a

                                  10   compliant application to appear pro hac vice) unless and until admitted to appear in this District

                                  11   pro hac vice. See N.D. Cal. L.R. 11.

                                  12            No defendant needs to appear or make any filings in this case until further order of the
Northern District of California
 United States District Court




                                  13   Court.

                                  14            IT IS SO ORDERED.

                                  15   Dated: February 3, 2020

                                  16

                                  17
                                                                                                     JACQUELINE SCOTT CORLEY
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
